Citation Nr: 0819039	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active military service from March 1969 until 
he was honorably discharged in January 1971.

The veteran was originally service-connected for PTSD at 50 
percent, effective October 30, 2002, in an April 2003 RO 
decision.  The veteran submitted a timely appeal, with a 
request for a video conference hearing.  

The Decision Review Officer (DRO) gave the veteran an 
increased rating of 70 percent in a decision dated August 
2007, effective October 29, 2002.  The veteran was given a 
temporary evaluation of 100 percent, effective December 13, 
2002, through the period ending February 28, 2003, because of 
hospitalization which lasted longer than 21 days.  Beginning 
March 1, 2003, the veteran resumed his 70 percent rating.

Because of the veteran's rating and the statement made in his 
initial claim in October 2002 that he was unable to hold a 
job, the RO began processing the claim as a Total Disability 
for Individual Unemployability (TDIU) claim.  The initial RO 
decision in December 2007 on the veteran's claimed TDIU was 
denied because the veteran had failed to file the correct 
form, which listed dates and places of employment necessary 
in the adjudication of the claim.  No Notice of Disagreement 
nor Substantive Appeal for this issue appears in the claims 
file.

Prior to the veteran's scheduled hearing before the Board, 
however, the Board received a statement from the veteran's 
newly appointed representative in April 2008 which indicated 
the veteran wished to withdraw his appeal and reopen his TDIU 
claim.  Along with the representative's statement appeared a 
signed note from the veteran affirming the appeal 
cancellation, as well as the required Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, for the TDIU claim.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran has filed a claim for TDIU in April 2008.  
Because this new claim has not been addressed by the RO, the 
Board refers this issue back to the Agency of Original 
Jurisdiction (AOJ) for adjudication in the first instance.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in 
this appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran for the issue of entitlement to an initial evaluation 
in excess of 70 percent for service-connected PTSD have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

The Board notes that, prior to the promulgation of a decision 
by the Board, the veteran indicated that he wished to 
withdraw his appeal on the increased rating issue on appeal.  
The proper procedure, including express written consent by 
the veteran filed in conjunction with the representative's 
statement, was followed.  See 38 C.F.R. §§ 20.204(b), (c) 
(2007).

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of entitlement to an initial evaluation in excess of 70 
percent for service-connected PTSD.  Accordingly, the Board 
does not have jurisdiction to review the appeal on that issue 
and it is dismissed.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 70 percent for service-connected PTSD is dismissed.


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs


